BRYAN, Circuit Judge.
Plaintiff in error .was convicted of having ■ intoxicating liquor in his possession in violation of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 1013814 et seq,).
An inspector of customs came upon the .plaintiff in error and two other men at night, as they were standing by an automobile near the water front in Miami, Fla. The inspector, observing a sack in the automobile and suspecting that it contained liquor, inquired who owned the automobile. Plaintiff in error replied that it was his, and that he would give the inspector $50 if the latter would not search it; but the inspector seized the sack, which in fact contained intoxicating liquor.
At the trial, the court admitted the liquor jn evidence over objection. It is contended that this was error, on the ground that the search was in violation of the Fourth Amendment. It is only unreasonable searches and seizures that are forbidden. The officer had reasonable cause to suspect that the liquor which he saw in the automobile had been brought into the United States in a manner contrary to law. It follows that he was authorized to make the search and seizure without a warrant. R. S. § 3061 (Comp. St. § 5763).
The judgment is affirmed.